Citation Nr: 1203470	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right hip degenerative joint disease with moderate subjective complaints of increasing pain and moderate functional limitations and loss of function.

2.  Entitlement to a rating in excess of 20 percent for left hip degenerative joint disease with moderate subjective complaints of increasing pain and moderate functional limitations and loss of function.

3.  Entitlement to service connection for arthritis of the right knee, claimed as secondary to service-connected right and left hip disabilities.

4.  Entitlement to service connection for arthritis of the left knee, claimed as secondary to service-connected right and left hip disabilities.

5.  Entitlement to a total disability rating for individual unemployability (TDIU) due to a service-connected right and left hip disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2008 and December 2009 rating decisions.

In the July 2008 rating decision, the RO, inter alia, granted a 20 percent rating for degenerative joint disease with moderate subjective complaints of increasing pain and moderate functional limitations and loss of function of the right and left hip, effective January 20, 2008.  In July 2009, the Veteran filed a notice of disagreement (NOD) with respect to the denial of this claim.  In January 2010, a statement of the case (SOC) was issued and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In the December 2009 rating decision, the RO denied service connection for arthritis of the right and left knee.  In January 2010, the Veteran filed a NOD with respect to the denial of these claims.  A SOC was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran's representative indicated that, in April 2011, additional medical evidence was submitted directly to the Board, accompanied by a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

As explained in more detail below, the Board has characterized the appeal as also encompassing a claim for a TDIU, due service-connected right and left hip disabilities.   

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

During the June 2011 Board Hearing, the Veteran testified that he became unemployed six years ago because his hips gave out on him.  Under these circumstances, the Board finds that the claim for a TDIU is essentially a component of the claims for higher rating for right and left hip disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU due to right and left hip disabilities.  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU due to right and left hip disabilities, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU due to right and left hip disabilities in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

As regards the claims for increased ratings for the Veteran's service-connected right and left hip disabilities, the Veteran was most recently evaluated during a February 2008 VA joints examination.  In an August 2009 letter, the Veteran reported that since the February 2008 examination, his disabilities have deteriorated.

In view of allegations of worsening disability since the Veteran's last examination, the Board finds that the medical evidence currently of record is inadequate, and that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected right and left hip disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

As regards the claims for service connection for arthritis of the right and left knee, claimed as secondary to service-connected bilateral hip disabilities, the Veteran submitted a letter from private physician Mark Shekhman, MD, dated June 2011, in which the physician diagnosed the Veteran with osteoarthritis of the hips and knees and opined that the Veteran's knee pain "is likely related to his hip arthritis as symptoms are contributed through the referred pain mechanism from the hips to the knees."  

Under 38 C.F.R. § 3.310(a) , service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310  (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006)].  
Dr. Shekhman's June 2011 opinion suggests that the Veteran's bilateral knee disability may be caused or aggravated by his service-connected right and left hip disabilities; however, a more definitive opinion in this regard is needed.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i)  (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that a VA examination and medical opinion is also needed to resolve the claims for service connection for arthritis of the right and left knee as secondary to service-connected right and left hip disabilities.  Id.

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection for right and left knee disabilities (as the original claims will be considered on the basis of the evidence of record), and shall result in denial of the claims for increased ratings for right and left hip disabilities.  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding ,pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Newington, Connecticut, dated through August 25, 2009; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 25, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should notify the Veteran of the information and evidence needed to support a claim for a TDIU due to service-connected right and left hip disabilities.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining appeal.  The RO's adjudication of the claims for higher ratings should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21Vet. App. 505 (2007), is appropriate.  The RO's readjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted to the Board in April 2011, notwithstanding the waiver of RO consideration of the evidence.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to right and left hip disabilities.

2.  The RO should obtain from the Newington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since August 25, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

In its letter, the RO should notify the Veteran of the information and evidence needed to support a claim for a TDIU due to service-connected right and left hip disabilities.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All clinical findings should be reported in detail.

Right and Left Knees-The physician should clearly indentify all current right and left knee disability(ies).  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected right and left hip disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss the June 2011 letter and opinion from Dr. Shekhman (discussed above).

Right and Left Hips- The examiner should conduct range of motion testing of each hip (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of each hip due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If either hip is ankylosed, the examiner should indicate whether it is ankylosed in a favorable position, in flexion at an angle between 20 and 40 degrees, with slight adduction or abduction; whether it is ankylosed in an unfavorable position, with the foot not reaching the ground, crutches necessitated; or whether it is ankylosed in an intermediate position.

With respect to each hip, the examiner should also indicate whether the Veteran has flail joint, and whether there is loose motion of the femur (as from a nonunited fracture of the shaft or anatomical neck of the femur).

Also for each hip, the examiner should specifically indicate whether the record reflects any change(s) in the severity disability at any point(s) since the filing of the January 29, 2008 claim for increase.  If so, the examiner is asked to note the approximate date(s) of such change(s), as well as provide an assessment of the severity of the disability at each date.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal 
If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increase and the claims for service connection, the RO should apply the provisions of 38 C.F.R. § 3.655(a), (b), as appropriate.

Otherwise, the RO should adjudicate  each claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claims (to include, in connection with the claims for increased ratings, consideration of  whether staged rating, pursuant to Hart (cited above), is appropriate.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


